On Motion to Dismiss
Wtly, J.
It is the duty of the appellant to bring up a correct transcript. If the record which he flies does not contain all the evidence, it is his duty to apply for a certiorari to correct it before the case is submitted on the merits.
In the case at bar the appellee moved to dismiss the appeal on the ground that the record does not contain all the evidence adduced at the trial below.
The case was submitted on this motion and also on the merits, without any application being made by the appellant to correct the record according to law. The fault is attributable to the appellant. It is, therefore, ordered that the appeal herein be dismissed at appellants costs.